DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 8/9/19. As directed by the amendment: claims 77-82, 84, 86-87, 89-90 and 92-103 have been amended, claims 1-74 have been canceled, and no new claims have been added. Thus, claims 75-103 are presently pending in the application. Claims 81-83, 87-89 and 100-102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/22.

Drawings
The drawings are objected to because reference number 176 in fig. 1A is shown twice. The 176 pointing to the nasal prong outlet should be corrected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “562” has been used to designate both opening and lip (see figures 5 and 5A as well as paragraphs 92-93).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 640 in fig. 6, 824 in fig. 8, 925 in fig. 9, 1123 in fig. 11, 1112 in fig. 11 and 1243 in fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 807 and 830 in paragraphs 105 and 106, 1245 in paragraph 114 and 115.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
“nasal prong 120” on page 21, paragraph 62 is suggested to be changed to --nasal cannula 120--.
Reference number 176 in paragraph 70, 5th to last line is suggested to be changed since reference number 176 is already used to designate the bridge portion.
Reference number 176 in paragraph 74 should be corrected to 174.  
“nasal prong 120” on page 21, paragraph 62 is suggested to be changed to --nasal cannula 120--.
“The first tubing 410” in paragraph 86, line 6 is suggested to be changed to --The first tubing 420--.
“The second tubing 420” in paragraph 86, lines 6-7 is suggested to be changed to --The second tubing 430--.
Last line of paragraph 93 recites “to be secured positioned” which requires a grammatical change. 
“housing 800” in paragraph 109 is suggested to be changed to --nebulizer 800--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75-77, 84-85, 93, 95-99 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (2020/0368483) in view of Porter (2018/0272079).
Regarding claim 75, in fig. 3-5B Duffy discloses a nebulizer 300 for generating a flow of aerosolized medicament for delivery to a patient, the nebulizer comprising: a chamber (chamber within 300) having an inlet (where 306 meets with 302) and an outlet (where 300 joins with 302); a feed tube 306 coupled to the inlet of the chamber for delivery of a liquid medicament from a remote source to the chamber [0054]; an aerosol generator (vibratable mesh [0054]) coupled to the outlet of the chamber and operable to aerosolize the liquid medicament, the aerosol generator having an inner surface in fluidic contact with the liquid medicament (surface of vibratable mesh facing the inlet [0054]), and an outer surface from which the aerosolized medicament is released for delivery to the patient (opposite surface of vibratable mesh facing the patient interface [0054]), but is silent regarding a pressure port and a pressure adjustment element in communication with the pressure port and configured to regulate the pressure within the chamber such that the pressure at the inner and outer surfaces of the aerosol generator is substantially the same. However, in fig. 2-3 Porter teaches a nebulizer having a pressure port (area of 106 adjacent to 107 and 66 [0038]) and a pressure adjustment element (66 and 107 [0043]) in communication with the pressure port and configured to regulate the pressure within the chamber such that the pressure at the inner and outer surfaces of the aerosol generator is substantially the same [0038][0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duffy’s nebulizer with the addition of a pressure port and a pressure adjustment element, as taught by Porter, for the purpose of facilitating aerosol production by equalizing pressure on opposing sides of the vibratable member ([0038] Porter).
Regarding claim 76, the modified Duffy discloses that the aerosol generator is a vibrating mesh ([0054] Duffy).
Regarding claim 77, the modified Duffy discloses that the pressure at the inner and outer surfaces of the aerosol generator is maintained at atmospheric pressure (inner surface is maintained at atmospheric pressure due to apertures of Porter [0038], outer surface is maintained at atmospheric pressure due to openings in interface 304 taught by Duffy).
Regarding claim 84, the modified Duffy discloses that the pressure adjustment element comprises a permeable membrane (107 [0043] Porter).
Regarding claim 85, the modified Duffy discloses that the pressure adjustment element additionally comprises a perforated vent (66 [0038] Porter).
Regarding claim 93, the modified Duffy discloses that the liquid medicament comprises bronchodilators ([0048] Duffy).
Regarding claim 95, the modified Duffy discloses a system for providing respiratory therapy to a patient, the system comprising: a nasal cannula (304 Duffy) having at least at one nasal prong (Fig. 3 Duffy), tubing (310, 312 and upper portion of 302 closest to 300, Duffy) configured to receive breathing gas from a breathing gas source ([0055] Duffy), and a breathing gas conduit (lower portion of 302 Duffy) disposed between the nasal prong and the tubing, the nasal cannula configured to generate a flow of breathing gas from the at least one nasal prong (Fig. 4A Duffy); a nebulizer according to claim 75 (see rejection of claim 75), operable to generate a flow of aerosolized medicament ([0054] Duffy); and a reservoir of liquid medicament located remote from the nebulizer and arranged to supply the nebulizer with the liquid medicament ([0054] Duffy), wherein the nasal cannula is configured to deliver the flow of breathing gas and the flow of aerosolized medicament to the patient for inhalation thereof (fig. 3 [0055] Duffy).
Regarding claim 96, the modified Duffy discloses that the nebulizer is coupled to the nasal cannula such that the aerosol generator is positioned within the nasal cannula so that the flow of aerosolized medicament is entrained into the flow of breathing gas within the nasal cannula and prior to delivery to the patient (Fig. 3-3A shows that the vibratable mesh of 300 opens into the nasal cannula portion 302 of Duffy and therefore the outer surface of the vibratable mesh is within the nasal cannula portion 302).
Regarding claim 97, the modified Duffy discloses that the flow of aerosolized medicament is combined with the flow of breathing gas within the breathing gas conduit of the nasal cannula and delivered as a mixed stream to the patient via the nasal prong (Figures 3 and 4A Duffy).
Regarding claim 98, the modified Duffy discloses that the outlet port of the nebulizer is coupled to an opening in the tubing of the nasal cannula (the outlet port of the nebulizer is where the outer surface of the vibratable mesh is located, which opens in the tubing 302 of Duffy).
Regarding claim 99, the modified Duffy discloses that the outlet port of the nebulizer is in fluid communication with the breathing gas conduit (Fig. 3 Duffy).
Regarding claim 103, the modified Duffy discloses a source of breathing gas ([0055] Duffy).

Claims 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Porter, as applied to claim 75 above, in further view of Hijlkema (2019/0038851).
Regarding claim 78, the modified Duffy is silent regarding that the liquid medicament is drip fed onto the inner surface of the aerosol generator. However, Hijlkema teaches liquid medicament that is drip fed onto the inner surface of the aerosol generator [0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Duffy’s medicament delivery with drip fed delivery, as taught by Hijlkema, for the purpose of providing an alternate medicament delivery having the predictable results of delivery medicament to a vibratable mesh for inhalation.
Regarding claim 79, the modified Duffy discloses delivering the liquid medicament liquid at atmospheric pressure ([0038] Porter), but is silent regarding that the liquid medicament is drip fed onto the inner surface of the aerosol generator under the action of gravity. Hijlkema teaches liquid medicament that is drip fed onto the inner surface of the aerosol generator under the action of gravity [0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Duffy’s medicament delivery with drip fed delivery by gravity, as taught by Hijlkema, for the purpose of providing an alternate medicament delivery having the predictable results of delivery medicament to a vibratable mesh for inhalation.

Claims 80 and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Porter, as applied to claim 75 above, in further view of Haveri (6,539,937).
Regarding claim 80, the modified Duffy is silent regarding that the inlet connects to a nozzle within the chamber that enables the liquid medicament to be drip fed onto the inner surface of the aerosol generator. In fig. 2a Haveri teaches an inlet (where 17a is pointing) that connects to a nozzle (distal portion of 17a near 36) within a chamber (between 36 and 111) that enables the liquid medicament to be drip fed onto the inner surface of the aerosol generator (Col. 7, ll. 56-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Duffy’s medicament delivery with drip fed delivery by a nozzle, as taught by Haveri, for the purpose of providing an alternate medicament delivery having the predictable results of delivering medicament to a vibratable mesh for inhalation.
Regarding claim 90, the modified Duffy discloses a piezoelectric aerosol generator, but is silent regarding that the piezo electric element is a piezoelectric ring. However, in fig. 2a Haveri teaches a piezoelectric ring (29 Col. 6, ll. 58-61) with electrical contacts 38 and 39 that is connected to an aerosol generator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Duffy’s piezoelectric element with a piezoelectric ring having electrical contacts, as taught by Haveri, for the purpose of providing an alternate piezoelectric shape having the predictable results of aerosolizing medicament for inhalation.
Regarding claim 91, the modified Duffy discloses that the aerosol generator is operable to aerosolize the liquid medicament upon receipt of an electric signal via electrical contacts connected to the piezoelectric ring (Col. 6, ll. 6-18 Haveri).
Regarding claim 92, the modified Duffy is silent regarding that the nebulizer contains O-rings around the outlet to achieve a liquid tight seal between the chamber and the atmosphere. However, Haveri teaches O-rings (24 and 35) around a nebulizer outlet to achieve a liquid tight seal between the chamber and the atmosphere. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Duffy’s outlet with O-rings, as taught by Haveri, for the purpose of providing a seal to prevent leaking at the outlet.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Porter, as applied to claim 84 above, in further view of Tomasko (2019/0203845).
Regarding claim 86, the modified Duffy is silent regarding that the permeable membrane comprises a Gore-Tex material. However, Tomasko teaches a permeable membrane that comprises a Gore-Tex material [0073]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Duffy’s permeable membrane with a Gore-Tex permeable membrane, as taught by Tomasko, for the purpose of providing an alternate gas permeable membrane having the predictable results of equalizing pressure while keeping contaminants out of the chamber.

Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Porter, as applied to claim 75 above, in further view of Power (2010/0089395).
Regarding claim 94, the modified Duffy is silent regarding that the medicament comprises cotrimoxazole. However, Power teaches a nebulizer that delivers cotrimoxazole [0109]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Duffy’s medicament with the addition of cotrimoxazole, as taught by Power, for the purpose of providing an alternate medication depending on the particular user’s needs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cortez, Jr. et al. (9,333,317) and Evans et al. (2018/0064898) to nebulizers connected to a nasal cannula.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785